Citation Nr: 1147122	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a traumatic brain injury (TBI), to include dizziness and memory loss.

3. Entitlement to service connection for a tumor, to include as secondary to a TBI.

4. Entitlement to service connection for anxiety, to include as secondary to a tumor.

5. Entitlement to service connection for depression, to include as secondary to a tumor.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for headaches; for a traumatic brain injury to include dizziness and memory loss; for a tumor; for anxiety; and for depression.  In August 2011, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  Pursuant to a request from the Veteran, in November 2011, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he sustained head trauma in service on two separate occasions.  He testified in August 2011 that he was a boatswain's mate in service and that his duties involved working on the deck.  He testified that when he first was assigned to his ship, the USS Albert David, there was an incident where a person was trying to get something off of the top shelf and knocked a type wrench on the top of the Veteran's head.  He indicated that this injury was not documented.  With regard to the second incident, the Veteran testified that when his ship was docked in the port of Hong Kong and he went ashore, he was beaten up by members of the Australian Navy, which included kicks to his head.  He reported that he sustained a terrible black eye as a result of the beating, and had headaches and body aches, and went to the sick bay.  He contends that as a result of these head injuries in service, he had ongoing headaches and also developed a tumor (lesion) which had caused anxiety and depression.

STRs show no report of or treatment for any head injuries or TBIs.  The Veteran's DD Form 214 shows that he was stationed onboard the USS Albert David.  He submitted an excerpt from the internet site, Wikipedia, which indicated that in early February 1970 the USS Albert David left the Gulf of Tonkin and made port visits at Subic Bay and Hong Kong.  

In support of his claim, the Veteran submitted a photograph which he claims is of him, in service, with the black eye he sustained as a result of the beating by the members of the Australian Navy.  He also submitted two buddy statements - from fellow service members - in which they describe the aftermath of the incident in service where the Veteran was beat up by members of the Australian Navy.  In a statement dated in April 2009, R.D.O. recalled that the Veteran's injuries included severe bruising and swelling of his face and head, along with the worse black eye he had ever seen.  R.D.O. also remembered that the Veteran spent a lot of time in sick bay for treatment of his injuries and also a lot of time in bed recuperating.  In a statement dated in July 2011, D.E.P. remembered that the Veteran's complained about having a headache and his face hurting.

As noted above, the Veteran has asserted that he sustained head injuries in service, and that as a result, he has had headaches, dizziness, and memory loss since his active duty service.  The Board notes that the Veteran is competent to make such assertions (based on his observations); however, he is not competent to assess whether his current symptoms are related to military service or any event or injury therein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service-is a low threshold.  Id.  Because the Veteran's lay statements, as well as statements from fellow service members, suggest that he had a head injury as a result of a beating in service, and the Veteran's lay statements, as well as the VA treatment records, appear to show current disabilities, a VA examination is in order to address whether the Veteran has current headaches that may be related to service; whether he sustained a TBI (head injury) in service that has resulted in current symptoms, including dizziness and memory loss, that may be related to service; and whether he has a current tumor related to a TBI in service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.

The Veteran has alleged that his headaches and tumor are secondary to a head injury (TBI) in service, and also claims that he as anxiety and depression secondary to the tumor.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995).  These claims, therefore, are inextricably intertwined.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The claim for service connection for headaches and for a tumor cannot be decided until it is first determined whether the Veteran had a TBI that should be a service-connected disability, because only then will he be able to link his headaches and/or tumor to his military service by way of a TBI.  Further, the claim for service connection for anxiety and depression cannot be decided until it is determined whether his tumor should be a service-connected disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are inextricably intertwined when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision on the other).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to provide identifying information regarding any pertinent private or VA treatment he has received related to headaches, TBI, tumor, anxiety, and depression, and for which treatment records have not already been associated with the claims folder.  With any assistance needed from the Veteran, obtain complete treatment records from any named medical professional or facility provided.

2. Schedule the Veteran for an appropriate VA examination to determine whether the Veteran sustained a TBI during service that has caused any residual disability, and to determine the etiology of any headaches and/or tumor, and whether any such headaches or tumor may be related to an in-service head injury or TBI.  The claims folder, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a thorough evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a response to the following questions:

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability), or unlikely (i.e., less than a 50/50 probability) that the Veteran sustained a head injury or TBI during active service that has resulted in current residual disability, to include dizziness and/or memory loss.  

b. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability), or unlikely (i.e., less than a 50/50 probability) that any currently diagnosed headaches and/or tumor may be causally related to the Veteran's active service and/or to a head injury (TBI) therein.  

c. If, and only if, the examiner determines that the Veteran has residuals of a TBI sustained in service to include a tumor, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has anxiety and/or depression that was caused or aggravated by any residuals of the TBI to include the tumor that is related to service.  

c. A complete rationale for any opinion(s) offered must be provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  Thereafter, readjudicate the issues on appeal.  If any of the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran and his representative should then be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

